                         Case 6:18-cr-06077-EAW Document 27 Filed 10/05/18 Page 1 of 8

AO 245B       (Rev. 11/16) Judgment in a Criminal Case                                                                               JLS/jac (4435973)
              Sheet 1




                                         United States District Court
                                                         Western District Of New York

              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                  V.



                           Dylan Miller                                           Case Number:              6:18CR06077-00I

                                                                                  USM Number:               27907-055

                                                                                  Jeffrey Wicks
                                                                                  Defendant's Attorney
THE DEFENDANT:

IE! pleaded guilty to count(s)                                                1 through 6 of the Information

•   pleaded nolo contendere to count(s)
    which was accepted by the court.

•   was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section                         Nature of Offense                                                           Offense Ended           Count
18U.S.C.    § 1951(a)                   Hobbs Act Robbery                                                               9/3/2017               1
18U.S.C.    § 1951(a)                   Hobbs Act Robbery                                                               9/14/2017              2
18U.S.C.    § 1951(a)                   Hobbs Act Robbery                                                               9/18/2017              3
18U.S.C.    § 1951(a)                   Hobbs Act Robbery                                                               9/23/2017           4&5
18 U.S.C.   § 924(c)(l)(A)(iii) and     Aiding and Abetting the Possession of a Firearm that was                        9/23/2017              6
18U.S.C.    §2                     Discharged During and in Relation to a Crime of Violence
       The defendant is sentenced as provided in pages 2 through         8      of this Judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found not guilty on count(s)
H Criminal Complaint 17-MJ-505                              is   •   are    dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                      3.2018
                                                                           Date of Imposition of Judgment




                                                                           Honorable Elizabeth A. Wolford, U.S. District Judge
                                                                           Name and Title of Judge



                                                                           October 5. 2018
                                                                           Date
                              Case 6:18-cr-06077-EAW Document 27 Filed 10/05/18 Page 2 of 8

AO 245B         (Rev. 11/16) Judgment in Criminal Case                                                                                   JLS/jac (4435973)
                Sheet 2 — Imprisonment

                                                                                                               Judgment — Page      of
 DEFENDANT:                          Dylan Miller
 CASE NUMBER:                        6:18CR06077-001




                                                                   IMPRISONMENT

            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
            term of:
                121 months on each of Counts 1-5, to run concurrent, and 120 months on Count 6, to run consecutive to Counts 1-5,
                                                                       for a total of 241 months.


                                                               The cost of incarceration fee is waived.


      H     The court makes the following recommendations to the Bureau of Prisons:
            The defendant shall be housed at Butner in North Carolina.


            Alternatively, that the defendant be housed at Petersburg in Virginia.

            The defendant shall participate in substance abuse treatment while incarcerated.


      |x|   The defendant is remanded to the custody of the United States Marshal.


      •     The defendant shall surrender to the United States Marshal for this district:

            •       at                                   •     a.m.     •    p.m.       on
            •       as notified by the United States Marshal.

      •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            •       before 2 p.m. on                                                .
            •       as notified by the United States Marshal.
            •       as notified by the Probationor Pretrial Services Office.


                                                                            RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                               to


 at                                                          , with a certified copy of this judgment.


                                                                                                            UNITED STATES MARSHAL




                                                                                    By
                                                                                                         DEPUTY UNITED STATES MARSHAL
                             Case 6:18-cr-06077-EAW Document 27 Filed 10/05/18 Page 3 of 8

AO 245B        (Rev. 11/16) Judgment in a Criminal Case                                                                                JLS/jac (4435973)
               Sheet 3 — Supervised Release
                                                                                                          Judgment—Page           of

 DEFENDANT:                      Dylan Miller
 CASE NUMBER:                    6:18CR06077-001

                                                           SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:
                                    3 years, on each Count, to run concurrent, for a total of 3 years
                                                          MANDATORY CONDITIONS

  1.     You must not commit another federal, state or local crime.
 2.      You must not unlawfully possess a controlled substance.
 3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                       The above drug testing condition is suspended, based on the court's determination that
                       you pose a low risk of future substance abuse, (check ifapplicable)
 4.       M     You must make restitution in accordance with 18U.S.C. §§ 3663 and3663A or anyother statute authorizing a sentence of
                restitution, (check ifapplicable)
 5.       Kl    You must cooperate in the collection of DNA as directed by theprobation officer, (check ifapplicable)
 6.       •     You must comply with therequirements ofthe Sex Offender Registration and Notification Act(34 U.S.C. § 20901, etseq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
                work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
 7.       •     You must participate in an approved program for domestic violence, (check ifapplicable)



 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                          Case 6:18-cr-06077-EAW Document 27 Filed 10/05/18 Page 4 of 8
AO 245B     (Rev. 11/16) Judgment in a Criminal Case                                                                                JLS/jac (4435973)
            Sheet 3A — Supervised Release
                                                                                                        Judgment—^Page            of
DEFENDANT:                   Dylan Miller
CASE NUMBER:                  6:18CR06077-001

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must complywith the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior whileon supervision and identify the minimum tools neededby probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


  1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.

  2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed
  3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
  4.   You must answer truthfully the questions asked by your probation officer.
  5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
  6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
       from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
       you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
       not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
       or expected change.
  8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
  9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
 12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
       you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
       confirm that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

Upon a fmding of a violation of probation or supervised release, I understand that this court may (1) revoke supervision, (2) extend the terms
of supervision, and/or (3) modify the conditions of probation or supervised release. A U.S. probation officer has instructed me on the
conditions specified by the court and has provided me with a written copy ofthis judgment containing these conditions. For further
information regarding these conditions, see Overview ofProbation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date


U.S. Probation Officer's Signature                                                                      Date
                      Case 6:18-cr-06077-EAW Document 27 Filed 10/05/18 Page 5 of 8

AO 245B    (Rev. 11/16) Judgment in a Criminal Case                                                                   JLS/jac (4435973)
           Sheet 3B — Supervised Release
                                                                                             Judgment—Page        5   of

DEFENDANT:                 Dylan Miller
CASE NUMBER:               6:18CR06077-001


                                         SPECIAL CONDITIONS OF SUPERVISION
The defendant shall participate in a program for substance abuse, including substance abuse testing such as urinalysis and other
testing, and shall undergo a drug/alcohol evaluation and treatment if substance abuse is indicated by the testing. The probation
officer will supervise the details of any testing and treatment, including the selection of a treatment provider and schedule. If
in-patient treatment is recommended, however, it must be approved by the Court unless the defendant consents. The defendant
is not to leave treatment until completion or as ordered by the court. While in treatment and after discharge from treatment,
the defendant is to abstain from the use of alcohol. The defendant is required to contribute to the cost of services rendered.

The defendant is to participate in a mental health treatment program, including a mental health evaluation and any treatment
recommended. The probation officer will supervise the details of any testing and treatment, including the selection of a
providerand schedule. If in-patient treatmentis recommended, however, it must be approved by the Courtunlessthe defendant
consents. The defendant is not to leave such treatment until completion or as ordered by the Court. While in treatment or
taking psychotropic medication, the defendantshall abstainfrom the use of alcohol. The defendantis required to contribute to
the cost of services rendered.


The defendant shall submit to a search of his person, property, vehicle, place of residence or any other property under his
control, basedupon reasonable suspicion, and permitconfiscation of any evidence or contraband discovered.

The defendant shall provide the U.S. Probation Office with access to any requested personal and/or business financial
information. The U.S. Probation Office is authorized to release pre-sentence and post-sentence financial information submitted
by the defendant to the U.S. Attorney's Office for use in the collection of any unpaid fine or restitution. If restitution or a fine
is owed, the defendant shall notify the U.S. Probation Office of any assets received and shall not disburse his interest in any
assets, including, but not limited to, income tax refunds, inheritance, insurance and lawsuit settlements, or gambling winnings
without the approval of the U.S. Probation Office.

While a fine or restitution balance is outstanding, the defendantshall not incur any form of debt including, but not limited to,
use of existing credit cards, new credit cards, lines of credit, mortgages or private loans without the approval of the U.S.
Probation Office.
                         Case 6:18-cr-06077-EAW Document 27 Filed 10/05/18 Page 6 of 8

AO 245B    (Rev. 11/16) Judgment in a Criminal Case                                                                                              JLS/jac (4435973)
           Sheet 4 — Criminal Monetary Penalties
                                                                                                                       Judgment—Page            of
DEFENDANT:                                   Dylan Miller
CASE NUMBER:                                 6:18CR06077-001


                                                 CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetarypenalties under the schedule of payments on Sheet 6.

                     Assessment                             JVTA Assessment*                    Fine                            Restitution
                     600 ($100 on each                „     „
TOTALS                                                                                    $     0                           $   5,369.91
                ^ Count)                              ^
•    The determination of restitution is deferred until                           . An Amended Judgment in a Criminal Case(A024SC) will be entered
     after such determination.


     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pinsuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Pavee                                             Total Loss**                        Restitution Ordered                  Prioritv or Percentage
Hudson Save More                                           $1,420.00                                $1,420.00                                 100%
196 Hudson Avenue
Rochester, New York 14605

18 Hour Store                                               $500.00                                 $500.00                                   100%
551 North Goodman Street
Rochester, New York 14609

Midstate Mutual Insurance Company                          $1,549.91                                $1,549.91                                 100%
5612 New York State Route 34
P.O. Box 430
Auburn, New York 13021

4 Star Market                                              $1,000.00                                $1,000.00                                 100%
583 Lake Avenue
Rochester, New York 14613




TOTALS                                       $                     5.369.91                                     5,369.91

•    Restitution amount ordered pursuant to plea agreement $
•    The defendant must pay interest onrestitution and a fine ofmore than $2,500, imless the restitution orfme ispaid infull before the fifteenth
     day after the date ofthe judgment, pursuant to 18 U.S.C. §3612(f). All ofthe payment options on Sheet 6 may besubject topenalties for
     delinquency and default, pursuantto 18 U.S.C. § 3612(g).
g|   The court determined that the defendant does not have the ability to pay interest and it isordered that;
     S the interest requirement is waived for the                  •       fine   S      restitution.
      •   the interest requirement for the        •         fine       •      restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed onor
after September 13, 1994,but before April 23, 1996.
                       Case 6:18-cr-06077-EAW Document 27 Filed 10/05/18 Page 7 of 8


AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5B — Criminal Monetary Penalties

                                                                                     Judgment—Page    of
DEFENDANT:                  Dylan Miller
CASE NUMBER:                6:18CR06077-001


                                             ADDITIONAL RESTITUTION PAYEES

                                                                                                     Priority or
Name of Payee                                                   Total Loss*   Restitution Ordered    Percentage
Bronx Market                                                      $900.00           $900.00                100%
594 Brown Street
Rochester, New York 14611
                          Case 6:18-cr-06077-EAW Document 27 Filed 10/05/18 Page 8 of 8

AO 245B     (Rev. 11/16) Judgment ina Criminal Case                                                                                   JLS/jac (4435973)
            Sheet 5 — Schedule of Payments

                                                                                                        Judgment — Page       8       of        8
 DEFENDANT:                   Dylan Miller
 CASE NUMBER:                 6:18CR06077-001

                                                          SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
 A     •   Lump sum payment of $                               due immediately, balance due
           •     not later than                                    , or
           •     in accordance          •    C,       •   D,   •    E, or   •   F below; or
 B    g| Payment to begin immediately (may be combined with                 DC,       •       D, or    H ^ below); or
 C     •   Paymentin equal                   (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                      (e.g., months oryears), to commence                      (e.g., 30 or 60days) after the date of this judgment; or
 D     •   Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                       (e.g., months oryears),to commence                      (e.g., 30 or 60days) after release fi-om imprisonmentto a
           term of supervision; or
 E     •   Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release fi-om
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F         Special instructions regarding the payment of criminal monetary penalties:
           The defendant shall pay a special assessment of $100 on each Count, for a total of $600, which shall be due immediately. If
           incarcerated, payment shall begin under the Bureau of Prisons Inmate Financial Responsibility Program. Payments shall be made
           to the Clerk, U.S. District Court (WD/NY), 2 Niagara Square, Buffalo, New York 14202.

           The restitution is due immediately. Interest on the restitution is waived. Restitution will be joint and several with any other
           defendant(s), convicted in this case or any related case, who share the same victim(s) and losses. While incarcerated, if the
           defendant is non-UNICOR or UNICOR grade 5, the defendant shall pay installments of $25 per quarter. If assigned grades 1
           through 4 in UNICOR, the defendant shall pay installments of 50% of the inmate's monthly pay. After considering the factors set
           forth in 18 U.S.C. §3664(f)(2), while on supervision, the defendant shall make monthly payments at the rate of 10% of monthly
           gross income.

           Pursuant to 18:3664(n), if the defendant is obligated to provide restitution, or pay a fine is owed and he receives resources fi-om
           any source, including inheritance, settlement (insurance, lawsuit), or otherjudgmentduring a period of incarceration, he shall be
           required to apply the value of such resources to any outstandingfine or restitution.
 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during imprisonment. All criminalmonetary penalties, exceptthosepaymentsmadethroughthe FederalBureauof Prisons' InmateFinancial
 Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 IS   Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (includingdefendantnumber). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
      Specifically, Deborah Siegel-Edelman (6:18CR06050-001) total amount$3,949.91, joint and several amount$3,949.91, Damien
      Rutledge (6:18CR06048). Jonathan Middlebrooks (6:18CR06049) - total amount $5,369.91, joint and several amount of $5,369.91.
      Nasir Perez (6:18CR06025) - total amount $5,369.91,joint and several amount of $5,369.91.
 •    The defendant shall pay the cost of prosecution.
 •    The defendant shall pay the following court cost(s):
 El   The defendant shall forfeit the defendant's interest in the following property to the United States:
       One .22 caliber Kimber handgun, with a Kimber slide, mismatched body, and bearing no serial number, seized on or about September
      23, 2017 at 479 Carter Street, Rochester, New York.
 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest,(4) fine principal,
 (5) fme interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
